              Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x

ALICE KENNY,

                                                             Plaintiff,     COMPLAINT
                              -against-
                                                                            20 Civ. 3269
CATHOLIC CHARITIES COMMUNITY SERVICES,
ARCHDIOCESE OF NEW YORK; KEVIN SULLIVAN;                                    JURY TRIAL DEMANDED
PAUL COSTIGLIO; and JOY JASPER,

                                                          Defendants.
------------------------------------------------------------------------x

        Plaintiff Alice Kenny, by her attorneys, Law Office of Gregory P. Mouton, Jr., LLC,

respectfully alleges:

                                        NATURE OF THE ACTION

         1.       Plaintiff was employed as Director of Special Projects – Communications and

Marketing Department for Defendant Catholic Charities Community Services, Archdiocese of

New York (“Catholic Charities”) and brings this action for sex discrimination, age discrimination,

and retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq.

(“Title VII”), the New York State Human Rights Law, New York Executive Law §§ 290 et seq.

(“NYSHRL”), and the New York City Human Rights Law, New York Administrative Code §§ 8-

101 et seq. (“NYCHRL”).

         2.       As outlined herein, an environment of discrimination exists at Catholic Charities,

created and tolerated by its Executive Direct, Kevin Sullivan.

         3.       Defendant Sullivan’s penchant for attractive women is a well-known joke

throughout Catholic Charities, and is even mentioned by him in his blog where he posts in the




                                                      1 / 20
            Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 2 of 21




third-person that Jennifer Lopez’s scant attire catches his eye. He has even placed a life-sized

cutout of a scantily-clad Beyonce facing out of his glass-walled office.

       4.       In addition to facing discrimination based on her age and gender, Ms. Kenny was

constructively discharged as a result of the intolerable environment at Catholic Charities. Among

other things, her coworkers shunned her; her direct supervisor rarely spoke to her, and, when he

did, he was rude and denigrating to her; many of her responsibilities were given to younger, male

co-workers who were also tasked with supervising Ms. Kenny’s work; Ms. Kenny was placed at a

small desk in a hallway, unlike the other employees at Catholic Charities; Ms. Kenny was excluded

from promotions and performance-based raises; Mr. Sullivan openly excluded her from events and

travel, choosing instead to invite younger, more attractive women to participate in activities; her

co-workers were allowed to take credit for her writing, as well as churn duplicate and plagiarized

copy of her work resulting in her work being delisted and penalized by Google; and the human

resources department failed to adequately investigate her complaints, and became complicit in the

discrimination by threatening Ms. Kenny with retaliatory actions.

                                  JURISDICTION AND VENUE

       5.       The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331, 1343, and

1367(a) and 42 U.S.C. § 2000e-5(f)(3).

       6.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and (c).

                                         JURY DEMAND

       7.       Ms. Kenny demands a trial by jury in this action.




                                              2 / 20
            Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 3 of 21




                                 PROCEDURAL REQUIREMENTS

       8.       Ms. Kenny filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”) alleging violations of Title VII and received a Right to Sue

Letter dated January 28, 2020.

       9.       Following the commencement of this action, a copy of this Complaint will be served

both on the New York City Commission on Human Rights and the Office of the Corporation Counsel

of the City of New York, thereby satisfying the notice requirements of the New York City

Administrative Code.

                                             PARTIES

       10.      Plaintiff Alice Kenny is a resident of the County of Brevard, State of Florida.

       11.      Upon information and belief, Defendant Catholic Charities Community Services,

Archdiocese of New York (“Catholic Charities”) is a domestic not-for-profit corporation organized

and existing under the laws of the State of New York.

       12.      Upon information and belief, Defendant Roman Catholic Archdiocese of New

York (“RCANY”) is a not-for-profit organization organized and existing under the laws of the

State of New York.

       13.      Catholic Charities has a principal place of business located at 1011 First Avenue,

New York, New York.

       14.      At all times relevant to this suit, Catholic Charities was Ms. Kenny’s employer

within the meaning of Title VII and New York City Admn. Code § 8-102(5).

       15.      Ms. Kenny worked at Catholic Charities’ offices in New York, New York at all

times relevant to this Complaint.




                                              3 / 20
         Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 4 of 21




       16.     Mr. Kevin Sullivan is the Executive Director and highest-ranking employee of

Catholic Charities.

       17.     Paul Costiglio was the Director of Communications at Catholic Charities, and was

Ms. Kenny’s direct supervisor.

       18.     Joy Jasper is the Director of Human Resources at Catholic Charities.

                                   STATEMENT OF FACTS

                      MS. KENNY’S SUCCESS AT CATHOLIC CHARITIES

       19.     Ms. Kenny was hired as a Writer/Editor in an independent contractor capacity by

Catholic Charities on January 1, 2004.

       20.     Catholic Charities promoted Ms. Kenny to a staff position as Director of Special

Projects – Communications and Marketing Department on October 27, 2008.

       21.     When Ms. Kenny was hired, Catholic Charities was in last place among eight

competing organizations that participated in The New York Times’ The Neediest Cases Fund,

leaving Catholic Charities in danger of losing this significant funding and publicity stream. Ms.

Kenny brought Catholic Charities to first place and kept it there for the following fourteen years.

Ms. Kenny achieved this success despite competing with far larger, better funded organizations

that assigned extensive staff to this project. Ms. Kenny was able to achieve this success through

her individual reporting, writing, directing, and interpersonal skills with The New York Times

staff and Catholic Charities agency heads, case workers, and clients. Ms. Kenny drew on her

experience as an award-winning journalist with numerous stories published in The New York

Times and other top news organizations. Catholic Charities used these published stories to provide

legitimacy to its work and as backbone for its fundraising efforts. Ms. Kenny helped incorporate




                                             4 / 20
          Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 5 of 21




published Neediest Cases stories into speeches given by the executive director, videos shown at

fundraising galas, direct mail solicitations, etc.

        22.     As a financial example of Ms. Kenny’s success, she increased Catholic Charities’

share of The Neediest Cases Fund funding by 50%, from $544,437.00 on May 1, 2018, to $815,852

on May 8, 2019. The Neediest Cases Fund raised fewer overall donations in 2019 (in the amount

of $5,464,873.00) than it did in 2018 (in the amount of $5,838,425.00). Nonetheless, The New

York Times increased Catholic Charities’ share among the eight competing agencies to reflect Ms.

Kenny’s particular success identifying, interviewing, writing about, and promoting profiles as

compared with the other participating organizations.

        23.     As director, reporter, and writer of Catholic Charities’ blog, Ms. Kenny increased

readership by hundreds of percentage points every quarter every year since she was assigned

responsibility for the blog in 2015. She accomplished this by using innovative strategies to

continually increase readership; finding and writing stories; taking photos; and editing blog posts

after their online input prior to final publication.

        24.     When Catholic Charities began tracking blog performance in 2015 it had 1,800

unique visits per quarter. Ms. Kenny increased this to 29,937 unique visits per quarter over the

next three years, an increase of 1285% by 2018.

        25.     Ms. Kenny’s success in increasing readership was in contrast to the declining

readership across other social media platforms managed by other staff.

        26.     Catholic Charities’ affiliated agencies held Ms. Kenny in high regard as a result of

the work she did for Catholic Charities. Elinor Martin Residence for Mother & Child asked Ms.




                                                5 / 20
          Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 6 of 21




Kenny to serve as their primary speaker at their annual gala in May 2016. Grace Institute honored

her with its Certificate of Appreciation at its annual appreciation event in December 2018.

        27.    Ms. Kenny also received top marks in performance appraisals, the last of which she

received on August 2, 2010. Ms. Kenny’s supervisor described her as “an asset, high performer,

professional easy with getting the job done and done very well.” Her supervisor further wrote that

Ms. Kenny “[s]hould have exec[utive] and supervisory responsibility for written and spoken

communications in addition to current responsibilities.”

        28.    Since Ms. Kenny’s August 2, 2010, performance appraisal, no other performance

appraisals related to her have been completed, despite the fact that other employees have received

performance appraisals. As a result, Ms. Kenny has not been received any performance-based

raises, and has not been afforded promotion opportunities, despite other employees receiving

performance appraisals and resulting performance-based raises and promotions.

                    DISCRIMINATON & HOSTILE WORK ENVIRONMENT
                              AT CATHOLIC CHARITIES

        29.    Mr. Kevin Sullivan is the Executive Director and highest-ranking employee of

Catholic Charities. He has held this post since 2001.

        30.    During Ms. Kenny’s time with Catholic Charities, Mr. Sullivan has made it clear

that physical attributes and not accomplishments are what matter most when it comes to female

staff. Writing about himself on his blog in the third-person, Mr. Sullivan states that two things

interest him: (1) flowing church vestments, and (2) the singer Jennifer Lopez’s “scant stage attire”.

In fact, Mr. Sullivan occupies an office with glass walls at Catholic Charities. Facing out of the

office, he keeps a life-size cutout of a scantily-clad Beyonce for all of the employees at Catholic

Charities to see.




                                              6 / 20
         Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 7 of 21




       31.     Because Ms. Kenny does not model the physical attributes that catches Mr.

Sullivan’s eye and is not a man, various discriminatory and illegal actions have been taken or

allowed to be taken against Ms. Kenny.

       32.     Mr. Sullivan’s mindset and actions towards women are mimicked pervasively

throughout the management of the company. For example, Frederick Joseph was a marketing

manager specifically assigned to supervise and manage certain employees at Catholic Charities,

not including Ms. Kenny. Despite that, Mr. Joseph was given free rein to review and direct the

work of women not under him, including Ms. Kenny. Mr. Joseph openly exploited this to flirt

with and speak suggestively about the appearance of women. During a work event, Mr. Joseph

even commented to Ms. Kenny that others were looking at them like they were a couple.

       33.     Although Mr. Joseph’s behavior was well known and repeatedly complained about,

it was not until women at Catholic Charities, including Ms. Kenny, banded together in August

2016 to jointly complain about Mr. Joseph that any actions by Catholic Charities were taken. An

investigation was commenced, and, rather than terminate Mr. Joseph, he was allowed to resign.

Ms. Kenny’s immediate supervisor, Paul Costiglio, who supervised the other women who were

part of the group of women complaining about Mr. Joseph’s actions as well as Mr. Joseph, was

sent for supervisory training for watching and allowing Mr. Joseph’s actions for turning a blind

eye to Mr. Joseph’s actions.

       34.     Since that time, the situation at Catholic Charities has only gotten worse, and

punitive and retaliatory measures taken against Ms. Kenny have been systematically rolled out,

and Mr. Sullivan makes it apparent of his preference for younger, attractive women.




                                            7 / 20
          Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 8 of 21




        35.    Mr. Sullivan invited these male and younger, more attractive female coworkers to

outside events associated with the department’s work, while excluding Ms. Kenny from these

events by not inviting her. This occurred, for example in April 2019, when Ms. Kenny was not

invited to an event held by Mercy Center, while her younger, more attractive coworkers were.

        36.    A younger, more attractive woman was promoted to social media specialist, a

position within Ms. Kenny’s department. Mr. Sullivan, who previously spent very little time

visiting anyone in the department began openly visiting this woman and spending large amounts

of time with her at her desk. He would also voice his approval for her work, although she had

limited success at her position.

        37.    Mr. Sullivan also invited this woman to assist him with producing his weekly radio

program, “JustLove”, a job that requires her to work with him individually each week. This

woman’s predecessor, an older, less attractive woman, was never asked to assist with Mr.

Sullivan’s radio program.

        38.    Mr. Sullivan regularly asks this younger, more attractive woman to accompany him

to evening events, as well as to his apartment for a December holiday party held at his home. He

even went so far as to openly invite this woman, along with another young, attractive woman who

works at Catholic Charities, on a work trip to Central America in April 2019, excluding Ms. Kenny

from the trip. Ms. Kenny needed to be on this trip because she was directed to produce content

for Catholic Charities related to the trip, even though she was not present for it. The content Ms.

Kenny was directed to produce were in-depth blog posts, the basis of which would be used for

fundraising, and all of which Ms. Kenny had to produce without the benefit of having actually

been present on the trip.




                                             8 / 20
           Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 9 of 21




       39.     Mr. Sullivan’s penchant for young, attractive women is so prevalent that it has

become a joke among the staff at Catholic Charities.

       40.     Mr. Sullivan and Mr. Costiglio have set out to retaliate against Ms. Kenny for

complaining about sexual harassment at Catholic Charities.

       41.     Ms. Kenny’s desk space and location were also downgraded. She was moved from

an office to a small desk in a hallway in January 2017. The men in her department, as well as the

younger, more attractive women, were given large desks to work at that were not situated in a

hallway. Ms. Kenny was the only employee in her department treated this way.

       42.     Ms. Kenny has been excluded from high-level meetings to which her other

departmental staff coworkers, who are men and two younger, attractive women, were asked to

attend. One such meeting was the March 2019 Board of Directors meeting which Ms. Kenny was

excluded from, but her coworkers were invited to.

       43.     Upon information and belief, a secret leadership training program was created by

Mr. Sullivan. Mr. Sullivan placed only persons under 40 years of age in the program to afford

them with training and promotion opportunities within Catholic Charities. Persons over 40 years

of age, including Ms. Kenny, were not told about the program or invited to join, nor were they

afforded the training and promotional opportunities that were given to the members of the secret

program.

       44.     Despite outperforming her peers, in March 2019, Ms. Kenny was placed under the

supervision of two male employees, one of which was on her level on the organizational chart, and

one who was below her. These two men were given authority over Ms. Kenny’s writing product,

even though Ms. Kenny’s track record was superior to theirs and these men have significantly less




                                             9 / 20
         Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 10 of 21




writing experience than Ms. Kenny. These men were put in a position over Ms. Kenny even though

one of the men had only graduated college the year before, and had been initially hired to fill a

secretarial/support-type position.

       45.     On March 14, 2019, Ms. Kenny’s job duties were changed, downgrading her

position and subjecting her to new levels of supervision.

       46.     Until then, and for years, Ms. Kenny had final authority over blog posts, including

topics, stories, writing, editing, and online posting. Ms. Kenny also had final authority and control

over the online formatting of these blog posts.

       47.     On March 14, 2019, Ms. Kenny was locked out of the website. She was instructed

to submit her blog posts to these two male employees who would be her “final touchpoint” before

the blog posts were approved and placed on the website.

       48.     While Mr. Costiglio attempted to pass this off as simply ensuring that the blog posts

met best practices for web publishing and structure, in reality these two male employees were

given final authority over Ms. Kenny and became her supervisors, subjecting her to another layer

of supervision and scrutiny, while taking away authority and responsibility from her.

       49.     Ms. Kenny was directed to pull together copy for four news features each week.

These two male employees would then have weekly meetings with Ms. Kenny and other staff

during which Ms. Kenny would be directed as to which stories she would be allowed to write.

       50.     The two men who were placed in supervision of her work product were allowed to

make changes to Ms. Kenny’s writing, delete attributions allowing it to appear that Ms. Kenny

was plagiarizing materials, and placing their bylines on Ms. Kenny’s published works or ideas to




                                              10 / 20
         Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 11 of 21




pass them off as their own. All of this was despite the fact that Ms. Kenny was promised by Mr.

Costiglio that they would not be allowed to alter her work editorially.

        51.    The changes that these two men were allowed to make caused Ms. Kenny’s articles

to be marked by Google as duplicate copy created with the intent to be deceptive and manipulate

search engine results, resulting in Ms. Kenny’s articles being removed from search results for a

month, and, thereafter, being demoted in the search result rankings. This decreased Ms. Kenny’s

blog entry readership, as well as associated her name with plagiarized and duplicative copy.

        52.    Moreover, the positions that these two men were placed in were not announced, nor

was Ms. Kenny was invited to apply for the positions, despite Ms. Kenny’s far superior success

and experience at Catholic Charities, and despite the fact that many of her job duties, prior to these

duties being given to these two men, were the same as what these two men were directed to do in

supervising and directing Ms. Kenny’s work.

        53.    No other employees were put under the supervision of these two male employees.

        54.    Upon information and belief, Mr. Sullivan was aware of, directed, and/or approved

of all of these actions against Ms. Kenny, and he regularly met with Mr. Costiglio, who reports to

him, to discuss these matters.

        55.    On March 25, 2019, Ms. Kenny submitted a grievance regarding the discriminatory

acts against her to the Human Resources department at Catholic Charities.

        56.    Upon information and belief, although Ms. Kenny submitted the grievance to

Human Resources, the grievance was shared with Catholic Charities’ staff. Both supervisory staff

and co-workers began shunning Ms. Kenny, creating an even more hostile environment for Ms.

Kenny at Catholic Charities.




                                              11 / 20
         Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 12 of 21




       57.     Mr. Sullivan excluded Ms. Kenny from participation in the event at Mercy Center

in April 2019 as well as the trip to Central American in April 2019.

       58.     Ms. Kenny’s co-workers began to shun her, excluding her from informal lunches

they would regularly have before the grievance was filed.

       59.     In large part, Mr. Costiglio gave Ms. Kenny the silent treatment, and on the

occasions he did speak with her, he was rude and otherwise denigrating towards her.

       60.     On May 6, 2019, Ms. Kenny was directed by Mr. Costiglio to do what the two men

had been doing, i.e., to modify stories to evade Google’s systems by changing the titles, some

wording, and the bylines on her stories. Ms. Kenny explained to Mr. Costiglio that such behavior

was dishonest and a violation of Google standards, and then complained to Joy Jasper, the Human

Resources Director. Ms. Jasper told Ms. Kenny that if she did not follow her supervisor’s

instructions to evade Google’s penalties by churning out duplicative and plagiarized work, that she

would face charges of insubordination.

       61.     On May 14, 2019, Ms. Jasper denied Ms. Kenny’s grievance.

       62.     Ms. Kenny was constructively discharged as a result of the intolerable environment

at Catholic Charities. Among other things, her coworkers shunned her; her direct supervisor rarely

spoke to her, and, when he did, he was rude and denigrating to her; many of her responsibilities

were given to younger, male co-workers who were also tasked with supervising Ms. Kenny’s

work; Ms. Kenny was placed at a small desk in a hallway, unlike the other employees at Catholic

Charities; Ms. Kenny was excluded from promotions and performance-based raises; Mr. Sullivan

openly excluded her from events and travel, choosing instead to invite younger, more attractive

women to participate in activities; her co-workers were allowed to take credit for her writing, as




                                             12 / 20
           Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 13 of 21




well as churn duplicate and plagiarized copy of her work resulting in her work being delisted and

penalized by Google; and the human resources department failed to adequately investigate her

complaints, and became complicit in the discrimination by threatening Ms. Kenny with retaliatory

actions.

          63.   As a result of all the foregoing actions, Ms. Kenny resigned her position on May

20, 2019.

                                  FIRST CAUSE OF ACTION
                                   Retaliation Under Title VII

          64.   Ms. Kenny repeats and realleges each and every allegation as if fully set forth

herein.

          65.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-3(a)

provides that it shall be unlawful employment practice for an employer: “(1) to… discriminate

against any of his employees…because he has opposed any practice made an unlawful

employment practice by this subchapter, or because he has made a charge, testified, assisted or

participated in any manner in an investigation, proceeding, or hearing under this subchapter.”

          66.   By the acts and practices described above, Defendants retaliated against Ms. Kenny

for her opposition to unlawful discrimination under Title VII, including, inter alia, by creating a

hostile work environment, constructively terminating her, failing to provide her with promotion

opportunities, and failing to provide her with performance-based raises in violation of Title VII.

          67.   Defendants acted with malice and reckless indifference to Ms. Kenny’s rights under

Title VII.




                                             13 / 20
           Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 14 of 21




          68.   As a direct and proximate result of this unlawful conduct, Ms. Kenny has suffered

and will continue to suffer irreparable injury, emotional distress, and other compensable damages

unless and until this Court grants relief.

                                  SECOND CAUSE OF ACTION
                                  Retaliation Under the NYSHRL

          69.   Ms. Kenny repeats and realleges each and every allegation as if fully set forth

herein.

          70.   By the acts and practices described above, Defendants retaliated against Ms. Kenny

for her opposition to unlawful discrimination under the NYSHRL, including, inter alia, by creating

a hostile work environment, constructively terminating her, failing to provide her with promotion

opportunities, and failing to provide her with performance-based raises in violation of the

NYSHRL.

          71.   Defendants acted with malice and reckless indifference to Ms. Kenny’s rights under

the NYSHRL.

          72.   As a direct and proximate result of this unlawful conduct, Ms. Kenny has suffered

and will continue to suffer irreparable injury, emotional distress, and other compensable damages

unless and until this Court grants relief.

                                   THIRD CAUSE OF ACTION
                                   Retaliation under the NYCHRL

          73.   Ms. Kenny repeats and realleges each and every allegation as if fully set forth

herein.

          74.   By the acts and practices described above, Defendants retaliated against Ms. Kenny

for her opposition to unlawful discrimination under the NYCHRL, including, inter alia, by




                                             14 / 20
           Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 15 of 21




creating a hostile work environment, constructively terminating her, failing to provide her with

promotion opportunities, and failing to provide her with performance-based raises in violation of

the NYCHRL.

          75.   Defendants acted with malice and reckless indifference to Ms. Kenny’s rights under

the NYCHRL.

          76.   As a direct and proximate result of this unlawful conduct, Ms. Kenny has suffered

and will continue to suffer irreparable injury, emotional distress, and other compensable damages

unless and until this Court grants relief.

                                FOURTH CAUSE OF ACTION
                            Gender Discrimination Under the NYSHRL

          77.   Ms. Kenny repeats and realleges each and every allegation as if fully set forth

herein.

          78.   By the acts and practices described above, Defendants discriminated against Ms.

Kenny in the terms and conditions of employment on the basis of her gender, including, inter alia,

by creating a hostile work environment because of her gender, in violation of the NYSHRL.

          79.   As a direct and proximate result of this unlawful conduct, Ms. Kenny has suffered

and will continue to suffer irreparable injury, emotional distress, and other compensable damages

unless and until this Court grants relief.




                                             15 / 20
           Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 16 of 21




                                  FIFTH CAUSE OF ACTION
                              Age Discrimination under the NYSHRL

          80.   Ms. Kenny repeats and realleges each and every allegation as if fully set forth

herein.

          81.   By the acts and practices described above, Defendants discriminated against Ms.

Kenny in the terms and conditions of employment on the basis of her age, including, inter alia, by

creating a hostile work environment because of her gender, in violation of the NYSHRL.

          82.   As a direct and proximate result of this unlawful conduct, Ms. Kenny has suffered

and will continue to suffer irreparable injury, emotional distress, and other compensable damages

unless and until this Court grants relief.

                                 SIXTH CAUSE OF ACTION
                            Gender Discrimination under the NYCHRL

          83.   Ms. Kenny repeats and realleges each and every allegation as if fully set forth

herein.

          84.   By the acts and practices described above, Defendants discriminated against Ms.

Kenny in the terms and conditions of employment on the basis of her gender, including, inter alia,

by creating a hostile work environment because of her gender, in violation of the NYCHRL.

          85.   As a direct and proximate result of this unlawful conduct, Ms. Kenny has suffered

and will continue to suffer irreparable injury, emotional distress, and other compensable damages

unless and until this Court grants relief.

          86.   As a direct and proximate result of this unlawful conduct, Ms. Kenny has suffered

and will continue to suffer irreparable injury, emotional distress, and other compensable damages

unless and until this Court grants relief.




                                             16 / 20
           Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 17 of 21




                                 SEVENTH CAUSE OF ACTION
                               Age Discrimination under the NYCHRL

          87.     Ms. Kenny repeats and realleges each and every allegation as if fully set forth

herein.

          88.     By the acts and practices described above, Defendants discriminated against Ms.

Kenny in the terms and conditions of employment on the basis of her age, including, inter alia, by

creating a hostile work environment because of her gender, in violation of the NYCHRL.

          89.     As a direct and proximate result of this unlawful conduct, Ms. Kenny has suffered

and will continue to suffer irreparable injury, emotional distress, and other compensable damages

unless and until this Court grants relief.

                                   EIGHTH CAUSE OF ACTION
                Aiding and Abetting Discrimination and Retaliation under the NYSHRL

          90.     Ms. Kenny repeats and realleges each and every allegation as if fully set forth

herein.

          91.     New York Executive Law Section 296(6) makes it “an unlawful discriminatory

practice for any person to aid, abet, incite, compel or coerce the doing of any of the acts forbidden

under this article, or attempt to do so.”

          92.     Defendants aided and abetted the gender discrimination, age discrimination, and

retaliation against Ms. Kenny.

          93.     Catholic Charities have, and throughout Ms. Kenny’s employment had, a

continuous practice or policy of discouraging women from reporting gender and age, and failing

to prevent or stop sexual harassment.




                                               17 / 20
           Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 18 of 21




          94.      Catholic Charities fosters, and throughout Ms. Kenny’s employment fostered, an

environment where women do not feel comfortable reporting gender and age discrimination.

          95.      Catholic Charities has, and through Ms. Kenny’s employment had, a continuous

practice or policy of failing to properly investigate complaints of gender harassment and age

discrimination.

          96.      Catholic Charities has, and through Ms. Kenny’s employment had, a continuous

practice or policy of intimidating and/or ignoring employee witnesses to gender and age

discrimination, including but not limited to making threats of adverse employment action should

the employees speak out against said discrimination.

          97.      The individual defendants aided and abetted the gender and age discrimination by,

among other things, subjecting Ms. Kenny to said discrimination, allowing said discrimination to

occur, failing to investigate said discrimination, and by creating a hostile work environment that

resulted in Ms. Kenny’s constructive termination.

          98.      As a direct and proximate result of this unlawful conduct, Ms. Kenny has suffered

and will continue to suffer irreparable injury, emotional distress, and other compensable damages

unless and until this Court grants relief.

                                     NINTH CAUSE OF ACTION
                 Aiding and Abetting Discrimination and Retaliation Under the NYCHRL

          99.      Ms. Kenny repeats and realleges each and every allegation as if fully set forth

herein.

          100.     New York City Administrative Code Section 8-107(6) makes it “an unlawful

discriminatory practice for any person to aid, abet, incite, compel or coerce the doing of any of the

acts forbidden under this article, or attempt to do so.”




                                                18 / 20
         Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 19 of 21




        101.   Defendants aided and abetted the gender discrimination, age discrimination, and

retaliation against Ms. Kenny.

        102.   Catholic Charities have, and throughout Ms. Kenny’s employment had, a

continuous practice or policy of discouraging women from reporting gender and age, and failing

to prevent or stop sexual harassment.

        103.   Catholic Charities fosters, and throughout Ms. Kenny’s employment fostered, an

environment where women do not feel comfortable reporting gender and age discrimination.

        104.   Catholic Charities has, and through Ms. Kenny’s employment had, a continuous

practice or policy of failing to properly investigate complaints of gender harassment and age

discrimination.

        105.   Catholic Charities has, and through Ms. Kenny’s employment had, a continuous

practice or policy of intimidating and/or ignoring employee witnesses to gender and age

discrimination, including but not limited to making threats of adverse employment action should

the employees speak out against said discrimination.

        106.   The individual defendants aided and abetted the gender and age discrimination by,

among other things, subjecting Ms. Kenny to said discrimination, allowing said discrimination to

occur, failing to investigate said discrimination, and by creating a hostile work environment that

resulted in Ms. Kenny’s constructive termination.

        107.   As a direct and proximate result of this unlawful conduct, Ms. Kenny has suffered

and will continue to suffer irreparable injury, emotional distress, and other compensable damages

unless and until this Court grants relief.




                                             19 / 20
       Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 20 of 21




                                 PRAYER FOR RELIEF

      WHEREFORE, Ms. Kenny respectfully requests judgment against Defendants as follows:

      (a)   Compensatory damages against all defendants, jointly and severally, for all

             monetary and non-monetary suffered by Ms. Kenny;

      (b)   Punitive damages against the defendants, jointly and severally;

      (c)   Liquidated damages against the defendants, jointly and severally;

      (d)   Prejudgment interest on all amounts due;

      (e)   Reasonable attorney's fees and costs pursuant to 28 U.S.C. § 1988; and

      (f)   Such other and further relief as this Court deems just and proper.

Dated: New York, New York
       April 26, 2020

                                  By:     /s/
                                          Gregory P. Mouton, Jr., Esq.
                                          Law Office of Gregory P. Mouton, Jr., LLC
                                          Attorneys for Plaintiff Alice Kenny
                                          1441 Broadway, 6th Floor
                                          New York, NY 10018
                                          Phone & Fax: (646) 706-7481




                                          20 / 20
      Case 1:20-cv-03269-PAE Document 1 Filed 04/26/20 Page 21 of 21




                                 20 Civ. 3269
_____________________________________________________________________________

                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
_____________________________________________________________________________

                               ALICE KENNY,

                                  Plaintiff,

                                   -against-

 CATHOLIC CHARITIES COMMUNITY SERVICES, ARCHDIOCESE OF NEW YORK;
           KEVIN SULLIVAN; PAUL COSTIGLIO; and JOY JASPER,

                                 Defendants.
____________________________________________________________________________

                                COMPLAINT
____________________________________________________________________________




                                                     1441 Broadway, 6th Floor
LAW OFFICE OF GREGORY P. MOUTON, JR., LLC            New York, NY 10018
                                                     Phone & Fax: (646) 706-7481
